WASHINGTON, Circuit Justice.
Whether taxes are by the laws of this state a lien on the property upon which they are assessed, is a question which I do not mean to decide in this case, nor is it necessary. For if they be a lien, the property chargeable with the taxes having been sold for comparatively nothing, the marshal had nothing, or in more correct language, he had but $2 out of which to discharge the lien. But whether a lien or not, he had no authority to pay the taxes due upon that property, out of funds in his hands raised by the sale of other property of the intestate under the venditioni exponas. The duty of the marshal was to pay over the money remaining in his hands, and leave the collector to resort to the administrator for the taxes due from his intestate’s estate. The marshal having improvidently paid the taxes to the collector, must look to him to refund it. Rule made absolute.